             Case 2:18-cr-00294-RSM Document 75 Filed 05/27/20 Page 1 of 1



 1                                                                Chief Judge Ricardo S. Martinez
 2

 3

 4

 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7   UNITED STATES OF AMERICA,
                                                      NO. CR18-294RSM
 8                         Plaintiff,
                                                      ORDER GRANTING DEFENDANT’S
 9          v.                                        MOTION TO CONTINUE SELF-
                                                      SURRENDER DATE CURRENTLY SET
10   MARINA BONDARENKO,                               FOR JUNE 8, 2020
11                         Defendant.
12
            This Court has considered Defendant’s Motion to Continue Self-Surrender Date
13
     Currently Set for June 8, 2020, this proposed form of Order, any pleadings filed in opposition
14
     and reply, and the records and pleadings already on file. The defendant’s motion is hereby
15
     GRANTED. The Federal Bureau of Prisons is hereby directed to issue a new reporting date on
16

17   or after September 1, 2020.

18          Dated this 27th day of May, 2020.
19

20

21
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE
22
     Presented by:
23
     s/Cooper Offenbecher
24   Attorney for Marina Bondarenko
25

26



      ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE                         Allen, Hansen, Maybrown
                                                                               & Offenbecher, P.S.
      SELF-SURRENDER DATE CURRENTLY SET FOR                               600 University Street, Suite 3020
      JUNE 8, 2020 – 1                                                       Seattle, Washington 98101
      [CR18-294RSM]                                                                (206) 447-9681
